COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Edith Ugwu, Individually and as representative of Joyful Homes, et al.
                           v. Chichi Emmanuel Ugwu

Appellate case number:     01-17-00247-CV

Trial court case number: 08-DCV-162390

Trial court:               328th District Court of Fort Bend County

         Appellant’s brief filed on September 13, 2017 fails to include citations to the record as
required by the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1(d) (statement of
case “should be supported by record references . . . .”); TEX. R. APP. P. 38.1(g) (“The statement
[of facts] must be supported by record references.”); TEX. R. APP. P. 38.1(i) (“The brief must
contain a clear and concise argument for the contentions made, with appropriate citations to
authorities and to the record.”). Appellee has filed a motion requesting that this Court set a deadline
for appellant to file an amended brief with record citations and that appellee’s brief not be due
until after appellant files her amended brief. The motion is granted.

       Appellant is ordered to file an amended brief containing all necessary references to
the appellate record and conforming to Rule 38.1. See TEX. R. APP. P. 38.1(d), (g), (i).
Appellant’s amended brief is due to be filed with this Court no later than October 31,
2017. See TEX. R. APP. P. 38.6(a).

        Appellee’s brief is due no later than 30 days after the filing of appellant’s amended
brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                      Acting individually


Date: October 17, 2017